COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00266-CR
                              NO. 02-13-00291-CR

JOSE ALONSO ARREDONDO                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Pursuant to a plea bargain, Appellant Jose Alonso Arredondo pled guilty to

burglary of a habitation and to evading arrest or detention with a vehicle and pled

true to the habitual offender allegations in each case. The trial court followed the

plea bargain, convicting Appellant of each offense, entering a deadly weapon

finding on the evading arrest or detention with a vehicle judgment, and


      1
       See Tex. R. App. P. 47.4.
sentencing him to twenty-five years’ confinement for each offense, with the

sentences to run concurrently. Appellant filed a timely pro se notice of appeal in

each case.

      For each case, the trial court’s certification states that this is a plea-

bargained case, that Appellant has no right of appeal, and that Appellant had

waived the right of appeal. Accordingly, we informed Appellant by letter on June

19, 2013 that these cases were subject to dismissal unless he or any party

showed grounds for continuing the appeals on or before July 1, 2013. 2

Appellant’s appointed counsel timely responded, indicating that Appellant’s

appeals should be dismissed because the trial court followed the plea bargain

and did not reserve issues for appeal.

      We therefore dismiss these appeals. 3



                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 1, 2013




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                         2